UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                 No. 04-5123



UNITED STATES OF AMERICA,

                                                     Plaintiff - Appellee,

             versus


JOSEPH FREEMAN,

                                                    Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Deborah K. Chasanow, District Judge. (CR-
03-194)


Submitted:    January 20, 2006                 Decided:   February 15, 2006


Before TRAXLER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Joseph Freeman, Appellant Pro Se. Deborah A. Johnston, OFFICE OF THE
UNITED STATES ATTORNEY, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.        See
Local Rule 36(c).
PER CURIAM:

           Joseph Carter Freeman was convicted at trial of one count

of conspiracy to distribute 5 kilograms or more of cocaine and 50

grams or more of cocaine base and 4 counts of possession with intent

to distribute 500 grams or more of cocaine.                  On appeal, Freeman

contends   the    following:      (1)   the    sentence   violates    the   Sixth

Amendment as per the rule announced in United States v. Booker, 543

U.S. 220 (2005); (2) the court erred in permitting evidence of co-

defendants’ confessions and hearsay statements; (3) counsel was

ineffective; (4) his protection against Double Jeopardy was violated;

and (5) the evidence was insufficient.           Finding no error we affirm.

           Freeman was given an adjusted offense level of 40 based

upon judicial fact finding with respect to drug quantity and firearm

possession. He was placed in criminal history category VI because he

is a career offender as defined by U.S. Sentencing Guidelines Manual

§ 4B1.1.   Freeman’s sentencing range of imprisonment was 360 months

to life imprisonment.          He was sentenced at the bottom of the

guideline’s range of imprisonment.             We find any error harmless.

United   States   v.   Mackins,   315   F.3d    399,   405    (4th   Cir.   2003).

Freeman’s offense level would have been 37 had it been determined

based upon his career offender status.          With an offense level of 37,

his guidelines range of imprisonment remained the same.                Thus, the

sentence would have been the same regardless of whether the court

considered the drug quantity and firearm possession or not.




                                    - 2 -
           Freeman also challenges certain testimony as violating his

right to confront witnesses against him because he claimed the

testimony was either co-defendants’ confessions implicating him or

improper hearsay.     We have reviewed the evidence Freeman challenges

and find no error.

           Freeman’s claim that his convictions for possession with

intent to distribute violate his protection against Double Jeopardy

because   the    convictions   are    lesser   included   offenses   of   the

conspiracy is without merit.         Two crimes are to be treated as the

same offense unless each crime requires proof of an additional

element the other does not require.          Blockburger v. United States,

284 U.S. 299, 304 (1932).            The convictions for conspiracy and

possession require at least one element not found in the other type

of offense.     Because they require different elements of proof, there

is no Double Jeopardy violation.       See United States v. Cruz, 568 F.2d

781 (1st Cir. 1978).

           Freeman also challenges the sufficiency of the evidence,

claiming there was no tangible evidence linking him to the charges

and the witnesses against him were not credible.          A verdict must be

sustained if there is substantial evidence, taking the view most

favorable to the Government, to support it.               Glasser v. United

States, 315 U.S. 60, 80 (1942).        Substantial evidence is defined as

“that evidence which ‘a reasonable finder of fact could accept as

adequate and sufficient to support a conclusion of a defendant’s

guilt beyond a reasonable doubt.’”           United States v. Newsome, 322


                                     - 3 -
F.3d 328, 333 (4th Cir. 2003) (quoting United States v. Burgos, 94

F.3d 849, 862-63 (4th Cir. 1996) (en banc)).             In resolving issues of

substantial evidence, we do not weigh evidence or reassess the

factfinder’s assessment of witness credibility.                  United States v.

Saunders,   886    F.2d   56,   60   (4th   Cir.    1989);      United   States    v.

Arrington, 719 F.2d 701, 704 (4th Cir. 1983); see also United States

v. Sun, 278 F.3d 302, 313 (4th Cir. 2002).

            To prove conspiracy under 21 U.S.C. § 841 (2000), the

Government must prove an agreement to violate a federal drug law, the

defendant’s knowledge of the conspiracy, and the defendant’s willing

participation.     United States v. Strickland, 245 F.3d 368, 384-85

(4th Cir. 2001).     A defendant may be convicted of conspiracy without

knowing all the conspiracy’s details, as long as he joins the

conspiracy understanding its unlawful nature and willfully joins in

the plan on at least one occasion.          United States v. Burgos, 94 F.3d

849, 857 (4th Cir. 1996) (en banc).                 Once the existence of a

conspiracy is established, only a slight link between a defendant and

the conspiracy is needed to support a conviction.                United States v.

Brooks, 957 F.2d 1138, 1147 (4th Cir. 1992).                    The knowledge and

participation elements of conspiracy may be shown by circumstantial

evidence.   Strickland, 245 F.3d at 385.

            Freeman’s challenges to the sufficiency of the evidence are

without   merit.      The   Government      did    not   have    to   support     the

convictions with tangible evidence, such as seized narcotics.                      In

addition, we will not review the credibility of the witnesses.


                                     - 4 -
Clearly, there was more than sufficient evidence to establish Freeman

as part of a drug conspiracy dealing in cocaine and crack cocaine.

Furthermore, there was sufficient evidence to establish Freeman

possessed with intent to distribute at least 500 grams of cocaine on

four separate occasions as a result of evidence of his trips to

California.

             Finally,   Freeman   claims    his   counsel   was   ineffective.

“Ineffective assistance claims are not cognizable on direct appeal

unless counsel’s ineffectiveness conclusively appears on the record.”

United States v. James, 337 F.3d 387, 391 (4th Cir. 2003).             Instead,

to   allow   for   adequate   development    of   the   record,   a   defendant

generally must bring his ineffective assistance claims in a motion

under 28 U.S.C. § 2255 (2000).      United States v. King, 119 F.3d 290,

295 (4th Cir. 1997).      Because it does not conclusively appear from

the record that counsel was ineffective, we will not review this

claim.

             Accordingly, we affirm the convictions and sentence.           We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                       AFFIRMED




                                    - 5 -